

117 HR 4685 IH: To require the Government Accountability Office to carry out a study on the impact of the gamification, psychological nudges, and other design techniques used by online trading platforms, and for other purposes.
U.S. House of Representatives
2021-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4685IN THE HOUSE OF REPRESENTATIVESJuly 26, 2021Mr. Casten (for himself and Mr. Foster) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Government Accountability Office to carry out a study on the impact of the gamification, psychological nudges, and other design techniques used by online trading platforms, and for other purposes.1.GAO study on the gamification of investing(a)StudyThe Comptroller General of the United States shall carry out a study on the impact of the gamification, psychological nudges, and other design techniques of online trading platforms, including the following:(1)How, and to what extent gamification, psychological nudges, and other design techniques are being used by online platforms in ways that are detrimental to investors.(2)How, and to what extent gamification, psychological nudges, and other design techniques are being used by online platforms in ways that empower, inform, and educate investors.(3)The various ways brokers use gamification, psychological nudges, and other design techniques in marketing strategies that target or include retail customers.(4) The various ways investment advisers, robo-advisers, or financial planners use gamification, psychological nudges, and other design techniques in marketing strategies that target or include retail customers.(5)The various ways in which brokers, investment adviser, robo-advisers, or financial planners incorporate game-like features and designs in their online trading applications used by retail customers.(6)Whether certain platform use of gamification, psychological nudges, and other design techniques, including game-like features, may constitute investment advice or recommendations under Federal securities laws and regulations, including Regulation Best Interest (17 C.F.R. 240.15l–1).(7)A comparison between the investment activity, habits, and risk tolerance of—(A)retail customers of firms that use gamification, psychological nudges, and other design techniques in marketing, or that incorporate game-like features and designs in their online trading applications; and(B)retail customers of firms that do not use, or have limited use of, gamification, psychological nudges, and other design techniques in marketing and that do not incorporate game-like features and designs in their online trading applications.(8)How, and how prominently, brokers, investment advisers, robo-advisers, or financial planners that use gamification, psychological nudges, and other design techniques in marketing strategies that target or include retail investors, or that incorporate game-like features and designs in their online trading applications, are disclosing the risks associated with leverage, complex products, or excessive or frequent trading.(9)The average customer demographic (including age and investment experience) of brokers, investment advisers, robo-advisers, or financial planners that use gamification, psychological nudges, and other design techniques in marketing strategies that target or include retail investors, or that incorporate game-like features and designs in their online trading applications.(10)The relationship between (and any correlation between) zero commission trading and gamification or investor susceptibility to game-like features.(11)The degree to which the types of retail trading activity that is incentivized by gamification (including the specific asset classes promoted via gamification) benefits, harms, or otherwise affects other market participants, and an analysis thereof.(12)The degree to which Securities and Exchange Commission’s Form BD and Form ADV can be revised to help the Commission better identify which registered firms use gamification, psychological nudges, and other design techniques.(13)Any data or legal challenges (e.g., so-called proprietary practices) that the Comptroller General encounters in preparing the report.(b)Investor testing authorityThe Investor Advocate of the Securities and Exchange Commission is authorized to carry out investor testing as part of the study required under subsection (a).(c)GAO reportNot later than the end of the 270-day period beginning on the date of enactment of this Act, the Comptroller General shall issue a report to the Securities and Exchange Commission and the Congress containing all findings and determinations made in carrying out the study required under subsection (a).(d)Required consultationIn carrying out the study required under subsection (a), the Comptroller General shall actively consult with—(1)the Securities and Exchange Commission;(2)the Investor Advocate of the Commission;(3)the Office of Investor Education and Advocacy of the Commission;(4)the North American Securities Administrators Association;(5)the Financial Industry Regulatory Authority;(6)academics; and(7)investor advocacy organizations and experts.(e)Gamification definedIn this section, the term gamification means tactics or strategies used to engage customers and incentivize or nudge them to transact and spend time on an investment platform, including increased use of notifications, prizes, use of ladders and leader boards, psychological tools, and design elements to incentivize customers to spend more time on an investment platform, to increase rapid trading, and to increase the number of trades.